Exhibit 10.3

 

DATED: November 5, 2009  

ENIGMA COMPLETION AGREEMENT

(1) CHARLESWORTH MARINE LIMITED

(2) GLOBAL MARINE SEARCH LIMITED

(3) OVH, INC

 

 

RELATING TO THE PROJECT ”ENIGMA”

 

 



--------------------------------------------------------------------------------

This Agreement is made on the 5th day of November 2009

between:

 

  (1) Charlesworth Marine Limited (“Charlesworth”), a company incorporated in
Guernsey with company number 47265, whose registered address is at Frenchay
House, 31-33 Hauteville, St Peter Port, Guernsey GY1 1DJ;

 

  (2) Global Marine Search Limited (“GMSL”), a company incorporated in England
and Wales with company number 6629207, whose registered address is at New Saxon
House, 1Winsford Way, Boreham Interchange, Chelmsford, Essex CM2 5PD;

 

  (3) OVH Inc., (“OVH”), a company incorporated in the State of Nevada, USA,
with company file number C22594-2002, whose registered address is 1555 E
Flamingo Rd., #155, Las Vegas, NV 89119.

Collectively, the Parties.

Whereas:

Charlesworth has or is about to enter into a contract (“the Search Contract”)
with The Enigma Marine Search Partnership LLP (“TEMSP”), whereby Charlesworth
agrees to provide certain marine services to TEMSP, including the services of
GMSL to charter the search vessel and OVH to undertake the physical search for
the wreck of the vessel, code-named Enigma;

 

  I. Payment Structure

The Parties agree as follows:

 

  (i) Charlesworth has or is about to enter into a charter contract with GMSL
(“Charter Contract 1”), whereby GMSL undertakes to provide the vessel Ocean
Alert as a search vessel, fully equipped with the necessary equipment, including
side scan sonar and crew to Charlesworth to enable Charlesworth to fullfil its
obligations to TEMSP under the search contract. The amount payable by
Charlesworth under the terms of this contract is £7,503,900. Such sum is payable
as to:

£809,850 on contract (“the Cash Sum”);

£647,880 on the earlier of the arrival of the vessel on site or 15 days after
the contract date;

£161,970 on the earlier of the completion of the search, prior to return transit
or 110 days after the contract date.

The balance of £5,884,200 shall be paid to GMSL by Charlesworth at the rate of
39.56% of the Net Proceeds, if any, of the sale or other realisation of the
Enigma Cargo and from Artefacts, pari passu with payments made from Net Proceeds
in accordance with the Agreement regarding the Sale of Research File relating to
the Project “Enigma” executed in conjunction with this Agreement, until paid in
full.



--------------------------------------------------------------------------------

The Net Proceeds is the amount received from sales less payment for the actual
recovery and subsequent storage, security, cleaning, cataloguing, other
marketing and sale costs and other associated costs (the “Recovery Costs”), less
an additional 2.5% paid to GMSL and project administration fees. The Recovery
Costs will be recouped by the party that paid them from 100% of the first
proceeds arising from the sale or other realisation of the Enigma Cargo and
Artefacts.

 

  (ii) GMSL has or is about to enter into a charter contract with OVH (“Charter
Contract 2”), for the provision of the vessel Ocean Alert, as a search vessel,
fully equipped with the necessary equipment, including side scan sonar and crew
to enable GMSL to provide this vessel under its charter agreement with
Charlesworth, as described in (ii) above. Charter Contract 1 will be executed on
the same day as Charter Contract 2. The price payable for this charter by GMSL
to OVH is £7,503,900. Such sum is payable as to:

The Cash Sum on contract

£647,880 on the earlier of the arrival of the vessel on site or 15 days after
the contract date

£161,970 on the earlier of the completion of the search, prior to return transit
or 110 days after the contract date.

The balance of £5,884,200 shall be paid to OVH at a rate of 39.56% of the Net
Proceeds of the sale or other realisation of the Enigma Cargo and from
Artefacts, pari passu with payments made to Odyssey Marine Exploration Inc in
respect of outstanding payments due in respect of the sale by Odyssey Marine
Exploration of the Enigma research file to Charlesworth in respect of the search
for the Enigma wreck until paid in full. The Net Proceeds is the amount received
from sales less payment for the actual recovery and subsequent storage,
security, cleaning, cataloguing, other marketing and sale costs and other
associated costs (the “Recovery Costs”) ”), less an additional 2.5% paid to GMSL
and project administration fees. The Recovery Costs will be recouped by the
party that paid them from 100% of the first proceeds arising from the sale or
other realisation of the Enigma Cargo and Artefacts.

After payment in full of the amount stated above in this part (ii), OVH shall
receive 35% of Net Proceeds of the sale or other realisation of the Enigma Cargo
and from Artefacts for as long as there are proceeds from the Enigma project.

In order to facilitate settlement of the above payments, it is hereby agreed
between the parties as follows:

 

(a) In full and final satisfaction of all amounts due by GMSL to OVH under the
Charter Contract 2 referred to in (ii) above, GMSL will pay the Cash Sum above
(£809,850), and hereby assigns to OVH its right to receive the payments from
Charlesworth set out in (i) above.



--------------------------------------------------------------------------------

(b) Payment of the Cash Sum due by Charlesworth to GMSL and by GMSL to OVH shall
be effected by a single payment by Charlesworth to OVH to the account, details
of which are listed below. All parties accept that receipt of the Cash Sum by
OVH, Inc. shall be deemed to satisfy the payments of the Cash Sum referred to in
(a) above in full and final settlement as described therein.

 

(c) By virtue of a and b above, all the cash payments required in respect of the
amounts due under Charter Contract 1 and Charter Contract 2 will be made as
follows:

Cash Sum – £809,850 on contract - payment by Charlesworth to OVH;

£647,880 on the earlier of the arrival of the vessel on site or 15 days after
the contract date – payment by Charlesworth to OVH;

£161,970 on the earlier of the completion of the search, prior to return transit
or 110 days after the contract date – payment by Charlesworth to OVH; and

Balance of £5,884,200 from proceeds of sale – payment by Charlesworth to OVH.

Balance of all further participation in the Enigma project – payment by
Charlesworth to OVH.

All parties accept and agree that the payments as above will be in full and
final satisfaction of all payments due under Charter Contract 1 and Charter
Contract 2 by Charlesworth to GMSL and by GMSL to OVH.

OVH bank details to be furnished under separate cover.

 

  II. Successors and Assigns

This Agreement shall be binding upon, and inure to the benefit of, the Parties
hereto and their respective successors and assigns.

No Party may assign his/her interest under this Agreement to any third party,
otherwise than as provided for in this Agreement without the prior written
approval of all the other Parties.

Notwithstanding the foregoing, the Parties understand and acknowledge that OVH
may assign its rights under the Uniform Time Charter Party and the Enigma
Completion Agreement to Odyssey Marine Exploration, Inc. at any time by giving
notice of such assignment to each of the Parties to this Agreement.

 

  III. Counterparts

This Agreement may be executed in separate counterparts by the Parties, and each
counterpart shall, when executed and delivered, be an original document, but all
counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------

  IV. Closing

Closing of this Agreement shall be at the offices of the London solicitors of
Charlesworth Marine Limited and shall become effective at such time as the Cash
Sum due to OVH, Inc. is disbursed to OVH, Inc.

 

  V. Governing Law and Jurisdiction

This Agreement will be governed and construed in accordance with English Law and
each and of the Partners agrees that the courts of England are to have exclusive
jurisdiction to settle any dispute which may arise in connection with the
creation, validity, effect, interpretation or performance of, or the legal
relationships established by, this agreement.

IN WITNESS whereof the Parties have caused this Agreement to be duly executed on
the day and year first above written.

 

Signed by   )     for and on behalf of   )     Charlesworth Marine Limited   )  
 

/s/ N. Harris

      N. Harris - Director Signed by   )     for and on behalf of   )     Global
Marine Search Limited   )    

/s/ G. Ruhan

      G. Ruhan - Director Signed by   )     for and on behalf of   )     OVH
Inc.   )    

/s/ Mark Gordon

      Mark Gordon - Director